DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-11 are currently pending in the present application. Claims 1 and 7-8 are currently amended; claims 2-6 are original; and claims 9-11 are newly added. The amendment dated April 26, 2021 has been entered into the record.
Claim 7 was previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claim.

Response to Arguments
Applicant's arguments with respect to the newly added claim limitations in claim 1 have been fully considered, and are persuasive.

Allowable Subject Matter
Claims 1-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Aoki (US 2007/0030409) discloses an electro-optical device (Figures 1-3 and 11-12; [0064]; see Paragraphs [0038]-[0039] identifying the embodiment shown in Figures 1-3 and 11-12) comprising: a first substrate (1) having transmissivity (Paragraph [0045]); a second substrate (20); a seal member (8) disposed between 
a first conductive layer (7b) that is disposed between the first substrate and the seal member and a portion of the first conductive layer is disposed in the seal region (Figure 12), the first conductive layer extending in a second direction (the vertical direction; 7 is a two-layer structure comprising 7a and 7b extending along 8; Paragraph [0085]) which intersects with the first direction; a second conductive layer (7a) that is disposed between the first substrate and the first conductive layer and a portion of the second conductive layer is disposed in the seal region (Figure 12), the second conductive layer extending in the second direction (Figure 11); a third conductive layer (5) disposed in the pixel area, wherein the third conductive is disposed in a same layer as the first conductive layer (Figure 12 teaches 7b is arranged on 10 and 11, and Paragraph [0045] teaches 5 is arranged on 10; the examiner considers that there is only one insulating layer on 10, that is 11); and a fourth conductive layer (3) disposed in the pixel area, wherein the fourth conductive layer is disposed in a same layer as the second conductive layer (Figure 12 teaches 10 covers 7a, and Paragraph [0045] teaches 10 covers 3),
wherein: in a plan view, the first conductive layer overlaps the second conductive layer in the seal region (Figure 12), in a cross-sectional view along the first direction, the second 
However, Aoki fails to disclose, in the embodiment shown in Figures 11-12, “in the cross-sectional view, the seal member is larger in an outer shape than the second conductive layer”. While Aoki teaches, in the embodiment shown in Figure 1-2, “in the cross-sectional view, the seal member is larger in an outer shape than the second conductive layer (8 covers 7a and 7b; Paragraphs [0058])”, this embodiment does not teach or suggest “the second conductive layer is larger in an outer shape than the first conductive layer”. The examiner further considered Toda (US 6654083), of record, Jeong (US 2008/0143945), of record, and Nam (US 2004/0135941). For example, Toda teaches in the cross-sectional view, the light-shielding case (Figure 12, 900) is larger in an outer shape than a portion of partition peripheries (510, 610), where a second partition periphery (610) is larger in an outer shape than a first partition periphery (510), but fails to teach that the partition peripheries are disposed in the seal region. The prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-11 are allowable by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871